Citation Nr: 1726538	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  11-10 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for acromegaly with osteoarthritis of the body.

2. Entitlement to service connection for a left hip disability.

3. Entitlement to service connection for a right hip disability.

4. Entitlement to service connection for a left shoulder disability.

5. Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from September 1965 to July 1967.  He was awarded a Purple Heart Medal and Combat Infantryman's Badge among his awards and decorations.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran and his son testified before the Board at an October 2015 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was previously before the Board in May 2016, at which time these issues were remanded to the Agency of Original Jurisdiction (AOJ) for further development.  The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted by the May 2016 remand, the Veteran claims that acromegaly preexisted service and was aggravated by service.  Essentially, he argues that he experienced a growth spurt prior to service that continued and accelerated beyond normal progression during his period of active service due to the trauma of war.  He further claims his current bilateral hip and shoulder disabilities are due to or aggravated by the acromegaly.  The Board instructed the Veteran be provided a VA examination to address the Veteran's claims and, in part, requested the VA examiner address the assertion that acromegaly preexisted service but was aggravated by such service.

Initially, the Board notes that, as there is no notation of acromegaly or associated disability on the Veteran's service entrance examination, he is therefore presumed sound at service entry.  See 38 U.S.C.A. § 1111 (West 2014).  In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that (1) the Veteran's acromegaly preexisted active service and (2) that the condition was not permanently aggravated by such service.  See generally Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  Because the June 2016 and January 2017 VA opinions did not consider the theory of entitlement rebutting the presumptions of soundness under the "clear and unmistakable evidence" standard, a new VA opinion must be obtained.

As a final note, the June 2016 VA examiner noted in her opinion that the Veteran's height as recorded in box 51 on his separation examination is illegible in the electronic claims file.  Given the potentially significant impact this evidence may have on the instant appeal, a remand is required to ensure the Board is able to review the entire record pertinent to the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1. Pull the physical claims file from the scanning facility and rescan the Report of Medical Examination conducted in conjunction with the Veteran's separation from active service.  All attempts ensure this document is legibly scanned into the electronic claims file are to be accomplished.  If, after a review of the rescanned document indicates a legible electronic copy cannot be obtained, a memorandum to this effect must be prepared and associated with the claims file, including whether a review of the original paper document by the AOJ is possible and, if so, the contents of box 51 (height) and 52 (weight) be discerned and certified as accurate.

2. Following completion of the above, forward the claims file to an appropriate VA examiner for an addendum opinion regarding the claimed acromegaly with osteoarthritis of the body, bilateral hip and shoulder disabilities.  If the examiner believes an additional physical examination of the Veteran would be beneficial, one is to be arranged.  The entire claims file, including all records contained within the Veterans Benefits Management System (VBMS) and Virtual VA, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  

3. After reviewing the record and examining the Veteran (if deemed necessary), the examiner should provide an opinion regarding the following:

a. Does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the Veteran suffered from acromegaly prior to his entry intro active service?

b. If the answer to (a) is yes, does the evidence of record clearly and unmistakably (i.e., it is undebatable) show that the preexisting acromegaly was not aggravated by service or that any increase in disability was due to the natural progression of the disorder?  Please identify the nature of the condition that preexisted service and identify and discuss in detail the evidence relied upon in reaching these conclusions.

c. If the answer to either (a) or (b) is no, presuming the Veteran sound at service entry, is it at least as likely as not (probability of at least 50 percent) that the Veteran's acromegaly had its onset or is otherwise etiologically related to his active service?  

d. If it is determined that the Veteran's acromegaly is related to service in any way, also offer an opinion as to whether it is at least as likely as not (probability of at leat 50 percent) that the Veteran's current bilateral hip and/or shoulder disabilities were either caused or aggravated (chronically worsened beyond normal progression) by his acromegaly.

A complete rationale must be provided for all opinion(s) expressed. 

4. After the above has been completed, review the addendum opinion(s) to ensure compliance with the directives of this REMAND.  If any deficiency is found, implement corrective procedures.

5. Readjudicate the Veteran's appeal based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


